              Case 2:14-cr-00181-JCC Document 198 Filed 08/18/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR14-0181-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    ROBERT C. ADAMS,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion for reconsideration of the
18   Court’s July 22, 2020 order denying his motion for compassionate release (Dkt. No. 197).
19          “Motions for reconsideration are strongly disfavored.” W.D. Wash. Local Crim. R.
20   12(b)(10). Therefore, “[t]he court will ordinarily deny such motions in the absence of a showing
21   of manifest error in the prior ruling or a showing of new facts or legal authority which could not
22   have been brought to its attention earlier with reasonable diligence.” Id.
23          Here, Defendant asserts that he timely replied to the Government’s response to his
24   motion for compassionate release and asks that the Court consider the material contained in his
25   reply brief. (See Dkt. No. 197 at 1–2.) The Court notes that the Government filed its response to
26   Defendant’s motion on July 7, 2020, and that Defendant did not file his reply until July 28, 2020.


     MINUTE ORDER
     CR14-0181-JCC
     PAGE - 1
              Case 2:14-cr-00181-JCC Document 198 Filed 08/18/20 Page 2 of 2




 1   (See Dkt. Nos. 185, 195.)

 2          Regardless of the timeliness of Defendant’s reply, neither his reply nor the instant motion

 3   merit reconsideration of the Court’s order denying his motion for compassionate release. In its

 4   order, the Court found that Defendant would pose a danger to the safety of the community if

 5   released and that the factors set forth in 18 U.S.C. § 3553(a) weighed against Defendant’s

 6   release. (See Dkt. No. 193 at 3–4.) Defendant’s reply brief focused, in relevant part, on his

 7   efforts to overcome his substance abuse, his explanations of his disciplinary infractions for

 8   assault and use/possession of drugs/alcohol while incarcerated, and his argument that the
 9   community is in fact more endangered if he remains confined. (See Dkt. No. 195 at 6–12.) And
10   Defendant’s motion for reconsideration emphasizes the personal growth he has purportedly
11   undergone while incarcerated, arguing that it reduces the chance that he will engage in further
12   criminal conduct if he is granted compassionate release. (See Dkt. No. 197 at 3–5.)
13          The Court finds that neither Defendant’s reply brief nor his motion for reconsideration
14   identify a manifest error in the Court’s order or advance new facts or legal authority that could
15   not have been brought to the Court’s attention earlier with reasonable diligence. See W.D. Wash.
16   Local Crim. R. 12(b)(10). Accordingly, Defendant’s motion for reconsideration (Dkt. No. 197) is
17   DENIED.
18          DATED this 18th day of August 2020.

19                                                          William M. McCool
                                                            Clerk of Court
20
                                                            s/Tomas Hernandez
21
                                                            Deputy Clerk
22

23

24

25

26


     MINUTE ORDER
     CR14-0181-JCC
     PAGE - 2
